Case 1:20-cv-00292-JPW Document 96-2 Filed 03/02/21 Page 1 of 2




                         Tab “B”
        Case 1:20-cv-00292-JPW Document  96-2
                                   Received      Filed6:06:35
                                            2/19/2021   03/02/21   Page 2 ofCourt
                                                              PM Commonwealth 2 of Pennsylvania




                                      February 19, 2021

VIA PACFILE

Honorable Patricia A. McCullough
Commonwealth Court of Pennsylvania
Pennsylvania Judicial Center
601 Commonwealth Avenue, Suite 1500
Harrisburg, PA 17120

              Re:     POM of Pennsylvania, LLC v. Commw. of Pa. - No. 418 MD 2018
                      POM of Pennsylvania, LLC v. Pa. State Police - No. 503 MD 2018

Dear Judge McCullough:

       I write on behalf of Petitioner POM of Pennsylvania, LLC (“POM”) to advise the Court
of supplemental authority that relates to POM’s pending Application To Disqualify Counsel for
Proposed Intervenors in the above-referenced matters.

       On February 16, 2021, U.S. Magistrate Judge Joseph F. Saporito, Jr. issued the attached
Memorandum and Order in Pace-O-Matic, Inc. v. Eckert Seamans Cherin & Mellott LLC, No.
1:20-cv-292. As noted in Paragraph 19 of POM’s application to disqualify Hawke McKeon &
Sniscak, LLP from representing the proposed intervenors, Judge Saporito undertook an in
camera review to determine whether documents were properly withheld from discovery.
Pertinent to the application pending in this Court, Judge Saporito determined that “Eckert and
Parx have adopted irreconcilably inconsistent positions with respect to whether Eckert
represented and provided legal advice and services to Parx in connection with the
Commonwealth Court cases[] where POM and Parx were directly adverse. . . .” Slip op. at 37.
Judge Saporito ruled: “[B]ased on our in camera review of these purportedly privileged
documents, these inconsistent positions were arguably adopted in bad faith.” Id. Judge Saporito
Ordered, inter alia, the production of 182 specific communications relating to Eckert’s
involvement with Hawke McKeon in advising Parx Casino concerning the matters pending in
this Court. The documents are required to be produced on or before March 9, 2021 and are
expected to have further bearing on the pending application to disqualify Hawke McKeon from
representing the casino intervenors.

                                                          Respectfully,

                                                          /s/ Daniel T. Brier
                                                          Daniel T. Brier
